                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

JULIAN EARL,                                      )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 19-1253-JDT-cgc
                                                  )
JACKSON GENERAL HOSPITAL,                         )
                                                  )
       Defendant.                                 )
                                                  )


             ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS


       Plaintiff Julian Earl, who at the time was incarcerated at the Madison County Criminal

Justice Complex in Jackson, Tennessee, filed a pro se civil complaint and a motion to proceed in

forma pauperis on October 24, 2019. (ECF Nos. 1 & 2.) Because the motion was not accompanied

by a copy of Plaintiff’s inmate trust account statement as required by the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), the Court directed Plaintiff to submit either the required

document or the entire civil filing fee. (ECF No. 4.) Plaintiff complied but shortly thereafter

notified the Court he had been released and provided his new address. (ECF No. 6.) In response

to an order directing him to do so, (ECF No. 7), Plaintiff filed a non-prisoner in forma pauperis

affidavit on November 27, 2019. (ECF No. 8.)

       When a prisoner is released after the filing fee is assessed pursuant to the PLRA but before

the fee is fully paid, “the obligation to pay the remainder of the fees is to be determined solely on

the question of whether the released individual qualifies for pauper status.”            McGore v.

Wrigglesworth, 114 F.3d 601, 613 (6th Cir. 1997), partially overruled on other grounds by
LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). In this case, Plaintiff now has submitted

the appropriate non-prisoner in forma pauperis affidavit. The information set forth in the affidavit

satisfies Plaintiff’s burden of demonstrating that he is unable to pay the filing fee. Accordingly,

the motion for leave to proceed in forma pauperis is GRANTED.

       Plaintiff is reminded that he must continue to promptly notify the Clerk, in writing, of any

change of address. Failure to comply with this requirement, or any other order of the Court, may

result in the dismissal of this case without further notice.

IT IS SO ORDERED.
                                                s/ James D. Todd
                                               JAMES D. TODD
                                               UNITED STATES DISTRICT JUDGE




                                                  2
